Case 1:18-cv-01990-EGS Document 8 Filed 05/09/19 Page 1 of 3

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

 

CAMEROONIAN COUNCIL OF

TRANSITION et al
Plaintiffs, Civil Action No.
Vv. 18-1990 (EGS)

REPUBLIC OF CAMEROON et al

Defendants,

a wae” ww FTN —

 

PLAINTIFFS’ MOTION FOR RECONSIDERATION OF THIS COURT’S MAY 2, 2019
ORDER

Pursuant to Federal Rule of Civil Procedure 59(e) and Hon. Judge Emmet G Sullivan's
subjecting his ruling to a motion of reconsideration for good cause by no later than May 10,
2019, Plaintiffs respectfully request that the Court reconsider its May 2, 2019 Order dismissing
the case based upon Plaintiffs’ failure to persecute this action. In its Order, the Court relied on the
fact that “Plaintiffs have not responded to the Court's April 1, 2019 Minute Order."

ARGUMENT

Federal Rule of Civil Procedure 59(e) permits parties to file a motion to alter or amend a district
court judgment within 28 days after the judgment is entered. Local Rule LCvR 72.2(b) permits
any party to file written objections to a magistrate judge's ruling under paragraph (a) within 14
days after being served with the order of the magistrate judge, unless a different time is
prescribed by the magistrate judge or the district judge.

(1) Plaintiffs did not understand the requirements of the court's Minute Order entered on

04/01/2019, which resulted to the court's decision to dismiss the case based upon Plaintiffs’

RECEIVED
Mail Ronin

en
Angela BD. Cavsar, Clerk of Court
US. Ditrict Court, District of C olumbia

 
Case 1:18-cv-01990-EGS Document 8 Filed 05/09/19 Page 2 of 3

failure to prosecute the action because Plaintiffs failed to file proof of service or file status
report.

For, in view of Supreme Court's decision in Republic of Sudan v. Harrison, No, 16-1094, --S.
Ct.--, 2019 WL 1333259, at *2 (Mar. 26, 2019) (holding that 28 U.S. Code § 1608(a)(3), which
requires a foreign state must be served by mailing the service packet directly to the foreign
minister's office in the minister's home country rather than to the foreign embassy in the United
States), the Plaintiffs mailed on April 23, 2019 at 2:20 PM a packet containing 97 printed
summons and complaints and Hon. Judge Emmet G. Sullivan's Standing Order dated 09/04/2018
governing civil cases at the US District Court of DC to the Minister of External Relations of the
Republic of Cameroon at his ministry's street address 703, rue 1025 Hippodrome, Yaounde 1st,
Cameroon.

Because Hon. Judge Emmet G. Sullivan ordered that, by no later than April 25, 2019, Plaintiffs
shall either file proof of service with the court or file a status report informing the Court of
Plaintiffs' attempts to serve Defendants pursuant to 28 U.S.C. & 1608(a), Plaintiffs understood,
not knowing it was mistakenly, that the court required them to provide hard evidence that the
Defendants actually received the packet in order to be considered service.

(2) Plaintiffs were trying very hard to find necessary information in order to provide the court
with proof of service but did not find the information within the stated time period.

Because paragraph 28 U.S. Code § 1608(a)(3) states that service is acceptable "by sending a
copy of the summons and complaint and a notice of suit, together with a translation of each into
the official language of the foreign state, by any form of mail requiring a signed receipt,"
Plaintiffs understood, not knowing it was mistakenly, that they are required to provide evidence
of the minister of external relations’ "signed receipt" in order to comply with Hon. Judge Emmet
G. Sullivan's MINUTE ORDER dated 04/01/2019.

Yet the USPS mail the Plaintiffs sent on 04/23/2019 being deliverable to the addressee only
within 5 to 10 days, and while Plaintiffs kept tracking the package, the court-ordered date limit
of April 25, 2019 passed before plaintiffs could receive any evidence that the minister of external
relations received the package.

Even till this day, May 7, 2019, according to USPS Tracking report hereby attached, even though
USPS made an attempt to deliver the packed to the Minister of External Relations of Cameroon
on May 3, 2019 at 1:58 PM in Yaounde, Cameroon, USPS couldn't do it and reported that
"Addressee requests own pick-up - Item being held, addressee being notified".

Plaintiffs have been trying hard, in good faith since April 23, 2019, to collect any proof of
service in order to present it to the court.

Moreover, Plaintiffs were unable to serve 5 Defendants among the 104 listed in the complaints (2
names of Defendants being mistakes to erase) because of missing clerk-signed summons. For the
Plaintiffs mistakenly did not keep copies of the signed summons after they mailed the USPS
Case 1:18-cv-01990-EGS Document 8 Filed 05/09/19 Page 3 of 3

packet to Cameroon's Embassy on 12/06/2018. Plaintiffs respectively pray, along with this
motion of reconsideration, the Clerk of the Court to sign and mail over to them summons to be
served to Defendants Ferdinand Ngoh Ngoh, Emile Joel Bamkoui, Henry Tchinda Mbouzekou,
Ngalle Bebehe Jean Ernest and Ngwaboubou Ernest; for they were not served on 04/23/2019.

CONCLUSION

For the reasons stated above, Plaintiffs respectfully ask that the Court reconsider its May 2, 2019
ruling to the extent that Plaintiffs did not understand the requirements of the court's Minute
Order and Plaintiffs were trying very hard to find necessary information in order to provide the
court with proof of service but did not find the information within the stated time period.

Respectfully submited

a UR

Seme Ndzana
